Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7-10, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjea et al. (US 2013/0016642) in view of Chun et al. (US 2018/0359761).

Regarding claim 1, Banerjea discloses a base wireless communication terminal that communicates with a Long Range (LR) wireless communication terminal supporting LR wireless communication (Banerjea, paragraph [0122], low rate PHY operates a lower rate than normal rate PHY,  
a transceiver; and a processor (Banerjea, paragraph [0170], transceiver and processor), 
wherein the processor is configured to set length information included in a non-LR preamble (Banerjea, Fig. 4; paragraph [0134], packet to STA1 includes normal rate [non-LR] preamble prepended to low rate preamble, normal rate preamble includes SIG1 and SIG2 fields; paragraph [0135], SIG field in preamble indicates duration and/or length of the remainder {low-rate preamble and VHT data portion} of the packet), which is a preamble for a non-LR wireless communication terminal that does not support LR wireless communication (Banerjea, paragraph [0132], STA2 cannot decode low rate preamble), to be longer than a length from a predetermined point in a packet to an end point of the packet (Banerjea, paragraph [0135], SIG field in preamble indicates duration and/or length of the remainder {low-rate preamble and VHT data portion} of the packet; Fig. 4, length of low rate preamble and VHTDATA portion is longer than a length from the point at the beginning of the VHT portion to the end of the packet), and transmit the PPDU including the non-LR preamble to the LR wireless communication terminal using the transceiver (Banerjea, Fig. 4; paragraph [0134], packet to STA1 includes normal rate [non-LR] preamble prepended to low rate preamble, normal rate preamble includes SIG1 and SIG2 fields), 
wherein the length information is information for indicating a length from a predetermined point in the packet to an end point of the packet (Banerjea, paragraph [0135], SIG field in preamble indicates duration and/or length of the remainder {low-rate preamble and VHT data portion} of the packet; Fig. 4).  

Banerjea does not explicitly disclose, but Chun discloses using a Physical layer Protocol Data Unit (PPDU) (Chun, paragraph [0109], PPDU).  


Regarding claim 2, Banerjea in view of Chun discloses the base wireless communication terminal of claim 1, wherein the processor is configured to set the length information as a length from a predetermined point in the packet to a point corresponding to a time point in which transmission to the LR wireless communication terminal corresponding to the packet is completed (Banerjea, paragraph [0135], SIG field in preamble indicates duration and/or length of the remainder {low-rate preamble and VHT data portion} of the packet; Fig. 4).  
Banerjea does not explicitly disclose that the data transmission is an uplink transmission.
Chun discloses that the length information is a length from a predetermined point in the PPDU to a point corresponding to a time point in which an uplink transmission of the wireless communication terminal corresponding to the PPDU is completed (Chun, Fig. 24; paragraph [0444], duration information includes period for uplink transmission; paragraph [0447], STAs set NAV by L-SIG protection period).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the length information of Banerjea to indicate length until an uplink transmission is complete, as in Chun.  The motivation to combine the references would have been so that legacy normal devices do not transmit during that time period.

Regarding claim 5, Banerjea in view of Chun discloses the base wireless communication terminal of claim 2, wherein the processor is configured to transmit a data field (Banerjea, Fig. 4, VHTDATA portion) of the PPDU (Chun, paragraph [0109], PPDU) through a Resource Unit (RU) allocated to the LR wireless communication terminal (Chun, paragraph [0430], resources allocated to each of a plurality of 

Regarding claim 7, Banerjea in view of Chun discloses the base wireless communication terminal of claim 2, wherein when the base wireless communication terminal is scheduled to transmit an ACK for uplink transmission of the LR wireless communication terminal to the LR wireless communication terminal, the processor is configured to set the length information included in the non-LR preamble as a length from a predetermined point in the PPDU to a point corresponding to a time point in which a downlink transmission corresponding to an uplink transmission of the LR wireless communication terminal is completed (Chun, Fig. 24; paragraph [0444], duration information includes period for uplink transmission; paragraph [0448], L-SIG protection period set to period of time until the ACK frame is transmitted to each station), 
wherein the uplink transmission of the LR wireless communication terminal is an uplink transmission corresponding to the PPDU (Chun, Fig. 24; paragraph [0444], duration information includes period for uplink transmission; paragraph [0448], L-SIG protection period set to period of time until the ACK frame is transmitted to each station).  

Regarding claim 8, Banerjea in view of Chun discloses the base wireless communication terminal of claim 7, wherein the PPDU comprises a trigger frame for triggering an uplink transmission of the LR wireless 65Our Ref.: WILP-170124-US communication terminal (Chun, Fig. 24, Trigger Frame), wherein the processor is configured to signal whether an ACK transmission for uplink transmission of the LR wireless communication terminal is scheduled using the trigger frame (Chun, Fig. 24, Trigger Frame; paragraph [0438], AP instructs STA to send an ACK frame; paragraph [0440], Trigger frame contains information on the allocation of resources; 

Claims 9, 10, 13, 15 and 16 are rejected under substantially the same rationale as claims 1, 2, 5, 7, and 8, respectively. 


Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjea in view of Chun, and further in view of Iyer et al. (US 2010/0325714).

Regarding claim 6, Banerjea in view of Chun discloses the base wireless communication terminal of claim 5, wherein the RU allocated to the LR wireless communication terminal is allocated (Chun, paragraph [0430], resources allocated to each of a plurality of STAs as DL or UL resources).  
Banerjea does not explicitly disclose, but Iyer discloses wherein the RU allocated to the wireless communication terminal is allocated when the LR wireless communication terminal and the base wireless communication terminal are associated (Iyer, paragraph [0042], association enables access point to allocate resources to a client), and is maintained until the LR wireless communication terminal and the base wireless communication terminal are disassociated or reassociated (Iyer, paragraph [0042], disassociation so that the access point can release the resources reserved).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to allocate and release the resources of Banerjea in view of Chun based on being associated and disassociated with the access point, as in Iyer.  The motivation to combine the references would have been to efficiently use the resources.

Claim 14 is rejected under substantially the same rationale as claim 6. 

Allowable Subject Matter
Claims 3-4 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the cited references do not disclose, and it would not be obvious to a person of ordinary skill in the art, in the invention of claim 2, wherein when the uplink transmission is not received from the LR wireless communication terminal, the processor is configured to re-transmit a portion after the non-LR preamble without transmitting a portion before the non-LR preamble in the PPDU.  
Claim 4 would be allowable if rewritten in independent form because it depends from claim 3.
Claims 11-12 would be allowable for substantially the same reasons as claim 3-4, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 2018/0317235) discloses a Trigger frame with multiple preambles as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466